Citation Nr: 1329346	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  12-31 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
concussion, residuals of a head injury.

2.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel




INTRODUCTION

The Veteran served on active duty from May 1958 to May 1960.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2012 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).

In addition to the paper claims file, there is a Virtual VA 
paperless claims file associated with the Veteran's claim.  
These documents have been reviewed in conjunction with this 
appeal.

In May 2013, the Board denied the Veteran's claims of 
increased ratings for right eye disability and headaches and 
remanded the remaining issues for further development.

In a July 2013 rating decision, the Veteran was awarded 
service connection for a cerebral vascular accident, 
secondary to his service connected concussion.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2013).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's 
concussion, residuals of head trauma have been characterized 
by no more than level 1 impairment in any of the facets of 
TBI delineated in the "Evaluation of Cognitive Impairment 
and Other Residuals of a Traumatic Brain Injury Not 
Otherwise Classified" table.  Specifically, his residuals of 
TBI have included memory loss; difficulties with 
concentration; mildly impaired judgment; occasionally 
inappropriate social interaction; occasional disorientation 
to one of the four aspects of orientation; mildly impaired 
visual spatial orientation; dizziness, tinnitus, frequent 
insomnia, and hypersensitivity to light, which mildly 
interferes with work, instrumental activities of daily 
living, or work, family, or other close relationships; and 
anxiety and impaired mood, without interference with 
workplace or social interactions.  There is no evidence of 
impaired motor activity, communication, or consciousness.

2.  The competent and credible evidence does not show that 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for concussion, residuals of a head injury, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code (DC) 8045 
(2013).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2012).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to 
all elements of a service-connection claim, including the 
degree of disability and the effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

The Veteran's concussion claim arises from an appeal of the 
initial evaluation following the grant of service 
connection.  Courts have held that once service connection 
is granted the claim is substantiated, and additional notice 
is not required as any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

The Veteran was sent a letter in December 2011 that provided 
information as to what evidence was required to substantiate 
the TDIU claim and of the division of responsibilities 
between VA and a claimant in developing an appeal.  The 
letter also explained what type of information and evidence 
was needed to establish a disability rating and effective 
date.  Accordingly, no further development is required with 
respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board has reviewed the electronic 
evidence contained in the Veteran's Virtual VA folder as 
well as the paper file.  These files together comprise the 
claims file.  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, his statements 
in support of the claim are of record.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.

In compliance with the Board's May 2013 remand, VA provided 
the Veteran with a medical examination in June 2013.  
Ultimately, this examiner found that the Veteran's February 
2012 stroke was related to his head injury and a separate 
award of service connection for this disability was granted.  
See July 2013 rating decision.  Thus VA has complied with 
the May 2013 remand instructions.  Stegall v. West, 11 Vet. 
App. 268 (1998).

For the above reasons, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Concussion

The Veteran was originally service connected for concussion, 
residuals of head injury in a March 2009 rating decision, 
which awarded a 10 percent rating, effective October 23, 
2008.  The Veteran appealed that initial evaluation.  See 
May 2009 Notice of Disagreement.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007) (VA's determination of the present 
level of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending).

Under Diagnostic Code 8045, there are three main areas of 
dysfunction that may result from a traumatic brain injury 
(TBI) and have profound effects on functioning: cognitive 
(which is common in varying degrees after a TBI), 
emotional/behavioral, and physical.  Each of these areas of 
dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 
8045.

Cognitive impairment is defined as decreased memory, 
concentration, attention, and executive functions of the 
brain.  Executive functions are goal setting, speed of 
information processing, planning, organizing, prioritizing, 
self-monitoring, problem solving, judgment, decision making, 
spontaneity, and flexibility in changing actions when they 
are not productive.  Not all of these brain functions may be 
affected in a given individual with cognitive impairment, 
and some functions may be affected more severely than 
others.  In a given individual, symptoms may fluctuate in 
severity from day to day.  VA is to evaluate cognitive 
impairment under the table titled "Evaluation of Cognitive 
Impairment and Other Residuals of a Traumatic Brain Injury 
Not Otherwise Classified" (hereinafter "Not Otherwise 
Classified Table").

Subjective symptoms may be the only residual of a TBI or may 
be associated with cognitive impairment or other areas of 
dysfunction.  Subjective symptoms that are residuals of a 
TBI, whether or not they are part of cognitive impairment, 
should be evaluated under the subjective symptoms facet in 
the Not Otherwise Classified 


Table.  However, any residual with a distinct diagnosis, 
such as migraine headache or Meniere's disease, that may be 
evaluated under another diagnostic code must be separately 
evaluated, rather than under this Table; even if that 
diagnosis is based on subjective symptoms.  See 38 C.F.R. § 
4.124a.

VA is to evaluate emotional/behavioral dysfunction under 38 
C.F.R. § 4.130  (Schedule of ratings-mental disorders) when 
there is a diagnosis of a mental disorder.  When there is no 
diagnosis of a mental disorder, evaluate 
emotional/behavioral symptoms under the criteria in the Not 
Otherwise Classified Table.

VA is to evaluate physical (including neurological) 
dysfunction based on the following list, under an 
appropriate diagnostic code: motor and sensory dysfunction, 
including pain, of the extremities and face; visual 
impairment; hearing loss and tinnitus; loss of sense of 
smell and taste; seizures; gait, coordination, and balance 
problems; speech and other communication difficulties, 
including aphasia and related disorders, and dysarthria; 
neurogenic bladder; neurogenic bowel; cranial nerve 
dysfunctions; autonomic nerve dysfunctions; and endocrine 
dysfunctions.

The preceding list of types of physical dysfunction does not 
encompass all possible residuals of a TBI.  For residuals 
not listed in 38 C.F.R. § 4.124a, DC 8045, that are reported 
on an examination, VA is to evaluate under the most 
appropriate diagnostic code.  Each condition is to be 
evaluated separately, as long as the same signs and symptoms 
are not used to support more than one evaluation, and 
combine under 38 C.F.R. § 4.25 the evaluations for each 
separately rated condition.  The evaluation assigned based 
on the Not Otherwise Classified Table will be considered the 
evaluation for a single condition for purposes of combining 
with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the 
need for special monthly compensation for such problems as 
loss of use of an extremity, certain sensory impairments, 
erectile dysfunction, the need for aid and attendance 
(including for protection from hazards or dangers incident 
to the daily environment due to cognitive impairment), being 
housebound, etc.

The Not Otherwise Classified Table contains 10 important 
facets of a traumatic brain injury related to cognitive 
impairment and subjective symptoms.  It provides criteria 
for levels of impairment for each facet, as appropriate, 
ranging from 0 to 3, and a 5th level, the highest level of 
impairment, labeled "total."  Not every facet has every 
level of severity, however.  The consciousness facet, for 
example, does not provide for an impairment level other than 
"total," since any level of impaired consciousness would be 
totally disabling.  A 100 percent evaluation is assigned if 
"total" is the level of evaluation for one or more facets.  
If no facet is evaluated as "total," the overall percentage 
evaluation is assigned based on the level of the highest 
facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 
percent; and 3 = 70 percent.  For example, a 70 percent 
evaluation is assigned if 3 is the highest level of 
evaluation for any facet.

There may be an overlap of manifestations of conditions 
evaluated under the Not Otherwise Classified Table with 
manifestations of a comorbid mental or neurologic or other 
physical disorder that can be separately evaluated under 
another diagnostic code.  38 C.F.R. § 4.124a, DC 8045 Note 
(1).  In such cases, do not assign more than one evaluation 
based on the same manifestations.  If the manifestations of 
two or more conditions cannot be clearly separated, assign a 
single evaluation under whichever set of diagnostic criteria 
allows the better assessment of overall impaired functioning 
due to both conditions.  However, if the manifestations are 
clearly separable, assign a separate evaluation for each 
condition.

Symptoms listed as examples at certain evaluation levels in 
the table are only examples and are not symptoms that must 
be present in order to assign a particular evaluation.  
38 C.F.R. § 4.124a, DC 8045 Note (2).

"Instrumental activities of daily living" refers to 
activities other than self-care that are needed for 
independent living, such as meal preparation, doing 
housework and other chores, shopping, traveling, doing 
laundry, being responsible for one's own medications, and 
using a telephone.  38 C.F.R. § 4.124a, DC 8045 Note (3).  
These activities are distinguished from "Activities of daily 
living," which refers to basic self-care and includes 
bathing or showering, dressing, eating, getting in or out of 
bed or a chair, and using the toilet.

The terms "mild," "moderate," and "severe" traumatic brain 
injury, which may appear in medical records, refer to a 
classification of a traumatic brain injury made at, or close 
to, the time of injury rather than to the current level of 
functioning.  38 C.F.R. § 4.124a, DC 8045 Note (4).  This 
classification does not affect the rating assigned under DC 
8045.

In his lay statements, the Veteran has reported headaches, 
psychiatric symptoms, right-sided head pain, tremors in left 
hand, and stroke related to his head injury.

In February 2008, the Veteran underwent a VA neurological 
disorders examination in conjunction with his headache 
claim.  At that time, his motor exam, sensory exam, mental 
status, and reflexes were all normal.

In March 2009, the Veteran underwent a VA examination in 
conjunction with this claim.  At that time, the Veteran 
denied a history of seizures, weakness, paralysis, autonomic 
dysfunction, malaise, neurobehavioral change, bowel 
problems, bladder problems, erectile dysfunction, 
speech/swallowing difficulty, decreased sense of taste or 
smell, endocrine dysfunction, or cranial nerve dysfunction.  
The Veteran did report symptoms of headaches; dizziness once 
or twice a day lasting for up to one hour; balance problems 
beginning 8 to ten years earlier due to his degenerative 
disc disease; daily neck pain; "no feeling" in the fingers 
of his left hand; insomnia due to joint pain and resulting 
in restless sleep; fatigue during the day necessitating naps 
two or three times a week; sorrow; anxiety; rare transient 
suicidal thoughts, but not intent or plan; mild memory 
problems; left ear hearing difficulty; and sensitivity to 
sunlight.  Motor examination found normal strength, muscle 
tone, and muscle bulk.  Sensory examination found normal 
light touch, pin prick, vibratory sense, and position sense.  
His reflexes were normal.  His cerebellar exam was normal.  
Although there was no objective evidence on testing, the 
Veteran reported mild memory loss and impairment of 
attention, concentration, or executive functions.  His 
judgment, motor activity, visual spatial orientation, and 
consciousness were all normal.  His social interactions were 
routinely appropriate.  He was always oriented times four.  
He reported multiple subjective symptoms that mildly 
interfered with work; instrumental activities of daily 
living; or work, family, or other close relationships.  He 
was able to communicate by and comprehend both written and 
spoken language.  The Veteran's score on the Mini-Mental 
Status Exam was 26/30 due to impairment of his serial sevens 
and occasional word-finding difficulty.  During the 
Neurobehavioral Symptom Inventory, the Veteran endorsed 
moderate to very severe symptoms.  The "very severe" 
symptoms included headaches, sensitivity to light, 
difficulty falling or staying asleep, feeling anxious or 
tense.  The "severe" symptoms included loss of balance, poor 
coordination, nausea, vision problems, numbness, poor 
concentration, and fatigue.  In his responses to the Beck 
Depression Inventory, the Veteran endorsed severe symptoms 
of depression, including sleeping less, sadness, pessimism, 
past failure, loss of pleasure, guilty feelings, loss of 
energy, decreased appetite, concentration difficulty, 
fatigue, and loss of interest in sex.  He reported mild 
suicidal ideation, but denied intent or plan.  In his 
responses to the Beck Anxiety Inventory, the Veteran 
reported severe symptoms including wobbliness in legs, 
trembling hands, and fear of dying.

In a March 2009 addendum, the examiner clarified that the 
Veteran did not have a separate and distinct mental disorder 
related to his trauma.  Additionally, the Veteran denied one 
or more neurobehavioral effects that interacted with his 
workplace interaction or social interaction.

A June 2009 VA psychiatric evaluation note shows the 
Veteran's complaints of anxiety.  He reported having mood 
problems for the prior 30 years.  Specifically, the Veteran 
reported mood symptoms, depression, anxiety, panic attack, 
nightmares, disrupted sleep, and 
anger/avoidance/hyperarousal.  Ten years prior to this note 
the Veteran had been prescribed medication by a private 
provided for his anxiety symptoms.  The Veteran's mood was 
sad.  His recent memory was impaired in that he was 
"forgetful at times."  He reported flashbacks and 
nightmares.  His judgment, insight, and impulse control were 
all fair.  The VA provider diagnosed the Veteran with mood 
disorder due to TBI with mixed features.

In June 2011, the Veteran underwent VA examinations in 
conjunction with his claims, including concussion.  This 
examination noted that his concussion condition had 
stabilized.  At that time, he reported memory loss, vision 
loss, headaches resembling migraine headaches, frequent 
dizziness, decreased attention, difficulty concentrating, 
difficulty with executive functions, erectile dysfunction, 
and tingling in both ears.  He had no ear symptoms, no 
complaints of tinnitus, no weakness or paralysis, no 
paresthesias, no numbness, no poor coordination, no speech 
difficulty, and no other neurologic symptoms.  There was no 
history of seizures, pain, autonomic dysfunction, numbness, 
paresthesias or other sensory changes, weakness or 
paralysis, malaise, psychiatric symptoms, neurobehavioral 
change, bowel problems, bladder problems, hypersensitivity 
to light/sound, speech/swallowing difficulty, decreased 
sense of taste or smell, endocrine dysfunction, or cranial 
nerve dysfunction.  Similarly, he had no history 
interpersonal relationship difficulties, depression, panic, 
attacks, substance abuse, memory problems, loss of 
control/violence potential, homicidal symptoms, anxiety, 
confusion, sleep impairment, suicidal symptoms, or other 
psychiatric symptoms.  Psychiatric examination found normal 
affect, mood, judgment, and comprehension of commands.  He 
had no obsessive behavior, hallucinations, or delusions.  He 
reported that he was unable to sleep more than a few hours 
at night and was chronically tired.  The Veteran's score on 
the Mini-Mental Status Exam was 28.  The Veteran reported 
balance, coordination, and mobility problems in that he 
relied on a walker or wheelchair to ambulate.  His gait was 
abnormal in that he was unsteady, wobbly, and very sluggish.  
Neurological examination found normal coordination, 
orientation, speech, and cranial nerve function; but found 
mild memory loss.  Romberg's sign was negative.  Motor 
examination was normal with normal muscle tone and no 
atrophy.  His cerebellar exam was normal and no carotid 
bruits were present.  Sensory examination found normal light 
touch, pin prick, vibration, and position sense.  He had no 
dysesthesias.

The June 2011 examiner determined that the Veteran's 
cognitive impairment and other residuals consisted of 
subjective complaints of mild memory loss without objective 
evidence of such on testing, mildly impaired judgment, 
occasionally inappropriate social interaction, occasional 
disorientation, and mildly impaired visual spatial 
orientation.  His motor activity and consciousness were 
normal.  His subjective symptoms did not interfered with 
work; instrumental activities of daily living; or work, 
family, or other close relationships.  He had one or more 
neurobehavioral  effects that did not interfere with 
workplace interaction or social interaction.  He was able to 
communicate by and comprehend both written and spoken 
language.

In a September 2011 addendum, the VA examiner found that the 
Veteran's dizziness was subjective, his altered gait could 
not be due to his traumatic brain injury, and that he was 
capable of taking care of his financial management, but 
preferred to let his wife take care of it.

In this regard that the Veteran has been separately service 
connected for headaches associated with his right eye 
disability, evaluated as 30 percent disabling effective 
March 23, 2007.  Similarly, the July 2013 VA examiner found 
that it was at least as likely as not that the Veteran's 
stroke was the result of his service connected concussion, 
residuals of head injury.  In a July 2013 rating decision, 
the Veteran was awarded a separate 10 percent rating for 
this disability.  Additionally compensation for the same 
symptoms is to be avoided as impermissible pyramiding.  
38 C.F.R. § 4.14.  Accordingly, evaluation of the Veteran's 
headache symptoms and stroke due to his service-connected 
TBI is not required. 

Based on the above, the Veteran's residuals of traumatic 
brain injury most nearly approximate the criteria for the 
current 10 percent evaluation.  His associate cognitive 
impairment is characterized by subjective complaints of 
memory loss and difficulties with concentration, but there 
is no objective evidence of this on testing.  Therefore, 
that facet is level 1.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8045.  The June 2011 examiner found mildly impaired 
judgment, occasionally inappropriate social interaction, 
occasional disorientation to one of the four aspects of 
orientation, and mildly impaired visual spatial orientation.  
The additional evidence of record does not corroborate this 
level of impairment in these facets.  Nevertheless, the 
Board resolves doubt in favor of the Veteran and assigns 
each facet level 1.  There is no evidence of moderately 
impaired judgment, frequently inappropriate social 
interaction, occasional disorientation to two of the four 
aspects of orientation, frequent disorientation to one of 
the four aspects of orientation, or moderately impaired 
visual spatial orientation.  Thus assignment of the next 
higher level of impairment for any of these facets is not 
warranted.  See id.  The Veteran's subjective symptoms are 
inconsistently reported but include dizziness, tinnitus, 
frequent insomnia, and hypersensitivity to light.  These 
symptoms mildly interferes with work, instrumental 
activities of daily living, or work, family, or other close 
relationships.  Again, the separately evaluated headaches 
cannot also be considered as part of his subjective symptoms 
without violating the prohibition against pyramiding.  Thus, 
his symptoms are sufficient to qualify as level 1 impairment 
of this facet, but not the next higher level as there is no 
evidence of moderate interference with work, instrumental 
activities of daily living, or work, family, or other close 
relationships.  See id.  The Veteran's mood symptoms were 
associated with his TBI in June 2009, but the March 2009 VA 
examiner specifically found that the Veteran did not have a 
distinct mental disorder related to his trauma and the June 
2011 VA examiner found no psychiatric symptoms.  As such, a 
service connection for a separately diagnosed psychiatric 
disability has not been established and the Veteran's 
psychiatric symptoms are considered as part of his 
neurobehavioral effects facet.  To the extent that the 
Veteran has exhibited anxiety and impairment of mood, the 
record does not show interference with workplace or social 
interactions due to these symptoms.  As such, this facet is 
evaluated as level 0 impairment.  There is no evidence of 
impaired motor activity, communication, or consciousness.  
Therefore, each of these facets is deemed to exhibit level 0 
impairment.  See id.

For the reasons and bases delineated above, the highest 
level of impairment for any facet is level 1, which is the 
equivalent of a 10 percent disability evaluation.  Id.  
Therefore, the Veteran's symptoms warrant a 10 percent 
evaluation and entitlement to an increase evaluation is not 
warranted.  The preponderance of the evidence is against a 
rating higher than the current 10 percent for the Veteran's 
concussion, residuals of a head injury.  38 C.F.R. § 4.7.

Extraschedular Considerations

The Board must also determine whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture.  An exceptional or unusual 
disability picture occurs where the diagnostic criteria do 
not reasonably describe or contemplate the severity and 
symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment or frequent periods of hospitalization.  Id. at 
115-116.  When either of those elements has been satisfied, 
the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this case, the schedular evaluation is not inadequate.  
An evaluation in excess of that assigned is provided for 
certain manifestations of the service-connected disabilities 
and for associated disabilities with distinct diagnoses, as 
is the case with the separate evaluations for headaches and 
stroke, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disorder.  As the rating 
schedule is adequate to evaluate the disabilities, referral 
for extraschedular consideration is not in order.

TDIU

Total disability ratings for compensation may be assigned 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from a common etiology or a single 
accident, or from multiple injuries incurred in action, or 
from multiple disabilities incurred as a prisoner of war, 
may be considered on a combined basis for the purposes of 
establishing one 60 percent disability, or one 40 percent 
disability rating.  38 U.S.C.A. § 4.16(a)(1).

The Veteran is service connected for right eye traumatic 
iridoplegia, headaches, concussion, and cerebral vascular 
accident all interrelated and attributable, in varying 
degrees, to his in-service injury while playing baseball in 
April 1959.  As such, these disabilities can be combined.  
As of October 23, 2008, these disabilities reach a combined 
60 percent evaluation.  See 38 C.F.R. § 4.25.  Thus, as of 
that time, the record effectively establishes a lone 
disability, for TDIU purposes, rated as at least 60 percent 
disabling due to sharing a common etiology.  Thus, the 
Veteran has one disability rated at 60 percent and meets the 
minimum percent rating requirement of 38 C.F.R. § 4.16(a).  
Consequently, the schedular standards for consideration of a 
TDIU under 38 C.F.R. § 4.16(a) are met.

The remaining question is whether these disabilities render 
the Veteran unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  In determining whether the Veteran is 
unemployable, consideration may be given to his education, 
training, and special work experience, but not to his age or 
to impairment caused by non-service-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Therefore, the 
additional functional impairments due to his non-service 
connected health problems are not considered for the purpose 
of establishing TDIU.

The record shows that the Veteran has not been employed 
since 1989.  At that time, he retired due to a non-service 
connected back disability.  Moreover, the record repeatedly 
references this non-service connected disability in regards 
to the Veteran's inability to work.  As noted above, TDIU 
requires not only that the Veteran be unable to secure or 
follow a substantially gainful occupation, but also that 
this unemployability be a result of his service-connected 
disabilities.

To that end, the April 2011 VA examiner found that the 
Veteran's migraines did not prevent him from engaging in 
physical or sedentary work, but rather his non-service 
connected back disability rendered him unemployable, noting 
the Veteran's long history of headaches and his simultaneous 
employment until he had to stop working due to his back 
disability.

The July 2011 VA examiner found that the Veteran was unable 
to perform any time of physical or sedentary employment due 
to concussion, residuals of head injury; right eye traumatic 
iridoplegia, macular degeneration, and pseudophakia; and 
abnormal gait needing continuous use of walker or 
wheelchair.  As this opinion considered both the Veteran's 
service connected and non-service connected disabilities, it 
was not useful for the purpose of determining entitlement to 
TDIU and clarification was requested.

In a September 2011 addendum, the VA examiner specifically 
found that traumatic brain injury (TBI) was not a reason for 
unemployability.  Likewise, headache and partial eye 
blindness were not reasons for unemployability.  He further 
found that the Veteran's altered gait could not be not be 
due to his traumatic brain injury.

Similarly, in a March 2012 addendum, another VA examiner 
concurred that the concussion, residuals of head injury, 
right eye traumatic iridoplegia, macular degeneration, and 
pseudophakia were not severe enough to cause individual 
unemployability without consideration of non-service 
connected disabilities.  Instead, he noted that the service 
connected conditions would restrict the Veteran from 
performing work that critically requires three dimensional 
vision or commercial driving.

The evidence does not include a finding that the Veteran is 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
Again, the record does show that the Veteran is 
unemployable, but has repeatedly related that 
unemployability to a non-service connected back disability.

Therefore the Veteran is not found to be unemployable for 
the purposes of establishing entitlement to TDIU and an 
award of TDIU is not warranted here. As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
concussion, residuals of a head injury, is denied.

Entitlement to TDIU is denied.




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


